DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s oral election without traverse of Group I, claims 1-9, 11-14, 20-22, 27, and 28 on December 16, 2021 is acknowledged.  Claim 15 is hereby withdrawn as non-elected.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21, 22, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “applying a composite cross-ply secondary backing material to be adhered to the back surface of the primary backing material.”  It is unclear how the backing material is “to be adhered” when the claim previously recites that said backing material is applied.  In other words, is the backing material “adhered” or “to be adhered” (i.e., a future state).  Hence, claim 20 is rejected as being indefinite.  Claims 21, 22, 27, and 28 are also rejected for their dependency thereupon.  For examination purposes, the claim is interpreted as “applying and adhering a composite cross-ply secondary backing material to the back surface of the primary backing material.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 13, 14, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0146689 issued to Martz.
Martz discloses a carpet comprising a breathable membrane that is permeable to water vapor but impervious to water (i.e., waterproof) (abstract).  Said carpet comprises a tufting layer 12, 26, a primary backing 14, 28, an adhesive layer 16, 30, an optional scrim layer 32, a breathable membrane 18, 34, and a secondary backing 22, 38 (abstract, sections [0011] and [0013], and Figures 1 and 2).  Said tufting layer necessarily comprises fibers tufted into the primary backing to form face pile on one side thereof and back stitches on the opposite side thereof (sections [0006] and [0028].)  The tufted primary backing has a latex coating (i.e., precoat) thereof to mechanically bond the tufted fibers to the primary backing (sections [0011] and [0028]), wherein said latex coating which will necessarily encapsulate at least a portion of the back stitches.  The scrim and/or breathable membrane layers read on applicant’s at least one additional layer.  The carpet is suitable for covering a floor (e.g., broadloom carpet) (section [0002]).
The pile fibers may be nylon (i.e., polyamide) (section [0011]).  The secondary backing may be a conventional secondary backing, such as Action Bac® by BP-Amoco, or a cross-laid scrim, such as Connect® cross-laid scrim by Conwed Plastics (i.e., a composite cross-ply secondary backing) (section [0012]).  The secondary backing may be made of polypropylene or other polymeric or natural material (section [0015]).  The scrim may comprise a cross-laid scrim (i.e., nonwoven scrim) or a woven Action Bac® fabric (sections [0013] and [0014]).  In the scrim embodiment, the secondary backing may be an apertured film (section [0013]).  
	Thus, the Martz reference anticipates applicant’s claims 1, 3-5, 8, 9, 14, 20, and 21.
	Regarding claim 13, while Martz fails to explicitly disclose the carpet is recyclable, it is asserted the carpet is capable of being recycled at least to a degree in some manner (e.g., separated into components for reclaiming polymer, shredding into granules for use as filler, etc.).  Hence, claim 13 is also anticipated by the Martz reference.  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2004/0146689 issued to Martz.
Regarding claims 6, 7, 27, and 28, Martz fails to explicitly teach the claimed dimensional change or tuft bind strength properties.  However, it is reasonable to presume that said property limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., carpet comprising a tufted primary backing and a composite cross-ply secondary backing) and in the similar production steps (i.e., providing a primary backing, tufting fibers into said primary backing, and applying and adhering a secondary backing thereto) used to produce the carpet.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed properties would obviously have been provided by the process disclosed by Martz.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, claims 6, 7, 27, and 28 are rejected as being anticipated by or obvious over the cited Martz reference.  


Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0146689 issued to Martz in view of US 2003/0031825 issued to Barkis et al. and US 6,475,592 issued to Irwin.
Regarding claims 11 and 12, Martz fails to teach suitable materials for the primary backing.  As such, one must look to the prior art for guidance.  For example, Barkis discloses tuftable fabrics (i.e., primary backings for tufted carpets) comprising a plurality of warp and weft tape yarns in a balanced construction to impart dimensional stability (abstract).  The tape yarns are preferably of polypropylene (sections [0014] and [0028]).  The reference teaches the inventive fabric may be woven or crosswise-disposed (i.e., composite cross-ply) scrims of suitable configuration, cross-laid (i.e., composite cross-ply) or loosely woven warp and weft tapes secured by stitching, lamination, or heat bonding, or other suitable assemblages of warp and weft tapes with suitable balance in construction and adequate dimensional stability (section [0047]).  
Additionally, Irwin discloses a tufted carpet 10 comprising yarn 11 tufted through a primary backing 12 having at least two layers 14, 15 to form pile tufts 21 on one side of the primary backing 12 and back stitches 22 on the opposite side of said primary backing 12 (abstract, col. 5, lines 14-20, col. 7, lines 57-63, and Figures 1 and 3).  The tufted primary backing may be back coated with an adhesive coating 26 and a secondary backing 28 adhered thereto (col. 8, lines 49-53 and 60-62 and Figures 5 and 6).  The primary backing comprises a first or upper backing layer 14 and a second or lower backing layer 15 (col. 5, lines 16-33 and Figure 1).  The first backing layer 14 may be a conventional woven fabric of polypropylene ribbons (i.e., tape yarns) or a spunbond nonwoven of polyester (col. 5, lines 39-57).  The second backing layer 15 may be a woven fiberglass fabric, an open weave polypropylene fabric, a conventional primary-type woven fabric of polypropylene ribbons, a leno weave of monofilaments or tape warp yarns and spun weft yarns, or a plastic net material of integrally extruded strands (i.e., composite cross-laid material) (col. 6, lines 3-28 and col. 6, line 39-col. 7, line 9).  A suitable net material for the second backing layer 15 of the primary backing is from Conwed Corporation (col. 7, lines 7-9).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a specific primary backing comprising a composite cross-ply polypropylene tape yarn fabric as taught by Barkis and Irwin for the generic primary backing of Martz.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, the claims would have been obvious because the substitution of one known specific primary backing for another generic primary backing would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, claims 11 and 12 are rejected as being obvious over the cited prior art.  
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0146689 issued to Martz in view of US 2003/0031825 issued to Barkis et al. 
Regarding claims 2 and 22, Martz teaches the secondary backing may be a cross-laid scrim made of polypropylene, but fails to teach what type of yarns are employed.  However, as set forth above, Barkis teaches polypropylene cross-laid scrims (i.e., composite cross-ply material) comprising tape yarns in warp and weft directions having a balanced construction and good dimensional stability.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select specific tape yarns for the generic yarns of Martz’s cross-laid scrim, since such tape yarns are known to provide dimensionally stable cross-laid materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, the claims would have been obvious because the substitution of one known specific yarn for another generic yarn would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, claims 2 and 22 are rejected as being obvious over the cited prior art.  


Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following references teach cross-ply materials and/or tape yarn fabrics suitable for use in carpet constructions: US 2003/0070745 and 2008/0115885 issued to Van Den Aker, US 2004/0077242 issued to Layman, US 6,849,565 and 2004/0142142 issued to Gardner, US 2005/0249911 issued to Randall, US 2018/0355553 issued to Coon, GB 2103671 issued to Tough, WO 93/13254 issued to Ebers, and WO 2020/234783 and WO 2020/234784 issued to Tyler. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 4, 2022